DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 01/29/2021.  Claims 1, 2, 4, 9-12, 14, and 19-21 are amended.  Claims 3, 8, 13, and 18 are currently cancelled. Claims 6, 7, 16, and 17 have been previously cancelled.  Claims 1, 2, 4, 5, 9-12, 14, 15, and 19-21 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 9-12, 14, 15, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the limitation “…the supplemental merchant metadata configured to assist the particular user to recall the particular transaction” does not appear to be supported by the specification.  
Claims 11 and 21 feature limitations similar to those of claim 1, and therefore are rejected using the same rationale.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 9-12, 14, 15, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “obtaining from the local cache the particular supplemental merchant metadata based on the account transaction metadata” is indefinite.  The limitation previously stated “obtaining the particular supplemental metadata based on the anonymized account transaction metadata from the local cache”.  It is unclear if the “account transaction metadata” is the same as the “anonymized account transaction data”.  For example “account transaction metadata” may contain identifying user information.  This may result in obtaining supplemental merchant metadata that is particular to the user (ex. a coupon for Jane 
Regarding claim 1, the limitation “Providing context –specific digital content based on the account transaction metadata, the supplemental merchant metadata and the first digital content for presentation by a fraud-detection application on a remote client device, the fraud-detection application on the remote client device being associated with a particular user associated with the particular account, the supplemental merchant metadata configured to assist the particular user to recall the particular transaction” is indefinite.  As stated above, this limitation does not appear to be supported by the specification.  Therefore it is unclear as to how the supplemental merchant metadata assists the particular user to recall the particular transaction, or how the configuration affects the providing of context-specific digital content.
Claims 11 and 21 feature limitations similar to those of claim 1, and therefore are rejected using the same rationale.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 9-12, 14, 15, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites (additional limitations crossed out):


receiving account transaction metadata associated with a particular account 
anonymizing the account transaction metadata to remove any user-identifying information and account-identifying information therefrom;
associating an anonymous unique identifier with the particular account associated with the particular transaction, the anonymous unique identifier containing no user-identifying information and no account-identifying information;
scraping 
storing the supplemental metadata 
obtaining 
providing the anonymized account transaction metadata and the anonymous unique identifier to a remote third-party 
receiving first 
identifying the particular transaction associated with the first 

The above limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers advertising activities or behaviors performed by humans. That is, other than reciting the steps as being performed by “one or more processors” (Claims 1 and 21), a “memory” (Claim 1), a “cloud-based system”, “one or more physical processors and storage media storing machine-readable instructions” (Claim 11),  and a “non-transitory computer readable medium” (Claim 21), the supplemental metadata being obtained from a “cache” and “websites”, the content items and context-specific content being “digital”, and the content being presented by a “fraud-detection application on a remote client device”, nothing in the claim elements preclude the steps from being performed by humans interacting with each other to perform advertising activities.  If a claim limitation, under its broadest reasonable interpretation, covers performance of advertising activities or behaviors, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of “one or more processors” (Claims 1 and 21), a “memory” (Claim 1), a “cloud-based system”, “one or more physical processors and storage media storing machine-readable instructions” (Claim 11),  a “non-transitory computer readable medium” (Claim 21),  a “cache”, “websites”, “digital content items”, “context-specific digital content”, and a “fraud-detection application on a remote client device” to perform the steps.  These additional elements are recited at a high level of generality (see at least Paras. [00107]-[00117]) such that they amount to no more than mere instructions to apply the exception using 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “one or more processors” (Claims 1 and 21), a “memory” (Claim 1), a “cloud-based system”, “one or more physical processors and storage media storing machine-readable instructions” (Claim 11),  and a “non-transitory computer readable medium” (Claim 21),  a “cache”, “websites” “digital content items”, “context-specific digital content”, and a “remote client device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the steps of receiving account transaction metadata, providing the filtered annotated chunk, receiving digital content items, and providing context-specific digital content do not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional functions, as evidenced by Symantec, which featured receiving or transmitting data over a network and using the Internet to gather data.  The performance of conventional functions by generic computers does not provide an inventive concept. Moreover, the claims merely indicate a technological environment in 
Claims 2, 4, 5, 9, and 10 are dependent on claim 1, and claims 12, 14, 15, 19, and 20 are dependent on claim 11.  Therefore, the dependent claims are also found to recite an abstract idea.  Claims 10 and 20 feature the additional element of a “headless browser”.  However, the additional element is recited at a high level of generality (see at least Paras. [0059], and [0081]), and merely perform keyword queries which may be generalized as using the Internet to gather data, which is deemed as conventional (see Symantec).  The dependent claims were not found to integrate the abstract idea into a practical exception, or provide significantly more than the abstract idea. Therefore, the dependent claims are also found to not be patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11, 12, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreton (US 2018/0075260), Brady (US 2013/0024525), Gopalan (US 2016/0189230), and Frankovitz (US 2008/0126318).
Regarding claim 1, Moreton discloses A cloud-based computing system comprising: 
one or more hardware processors (Para. [0149]); and
memory storing instructions that, when executed by the one or more processors, cause the cloud-based computing system to perform:
receiving, account transaction metadata associated with a particular account from a first remote server, the first remote server being associated with a financial institution that captures transaction information substantially in real time, the account transaction metadata being associated with a particular transaction with a particular merchant, the receiving occurring substantially at the time that the particular transaction is occurring.  
anonymizing the account transaction metadata to remove user-identifying information and account-identifying information therefrom.  
Associating an anonymous unique identifier with the particular account associated with the particular transaction, the anonymous unique identifier containing no user-identifying information and no account-identifying information
Moreton discloses receiving transaction data for a pending transaction from a third party server (see at least Paras. [0048], and [0079]-[0080]), as well as generating an electronic token that does not comprise sensitive information, wherein the electronic token includes details about the identity of the user (see at least Paras. [0003] and Paras. [0085]-[0086]). 
Moreton does not disclose: 
Scraping websites for supplemental metadata regarding a plurality of merchants including the particular merchant, the supplemental data including particular supplemental data regarding the particular merchant, the scraping the websites occurring prior to receiving the data chunk;
Storing the supplemental metadata in a local cache, the storing the supplemental metadata occurring prior to receiving the account transaction metadata
Obtaining from the local cache the particular supplemental metadata, based on the account transaction metadata.  
Brady teaches a system that crawls the websites of online merchants for product data (i.e. supplemental metadata) and stores the data locally in a database (i.e. local cache) (Para. [0098]).  Brady also teaches the retrieval of the stored data based at least in part on information about a given ordered product (i.e. account transaction metadata) (Paras. [0095], [0101]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moreton to crawl websites as taught by Brady since it would allow the system to gather information about an ordered product (i.e. product purchased in a transaction) (Para. [0095]).
Moreton does disclose identifying the particular transaction associated with the first digital content.  Moreton discloses an electronic token that includes details about the purchase transaction (Para. [0086]).
Moreton does not explicitly disclose:
Providing the anonymized account transaction metadata and the anonymous unique identifier to a remote third-party server
Receiving  first digital content from the third remote server, the first digital content provided based on the anonymized account transaction metadata; 
Providing context –specific digital content based on the account transaction metadata, the supplemental merchant metadata and the first digital content for presentation by a fraud-detection application on a remote client device, the fraud-detection application on the remote client device being associated with a particular user associated with the particular account, the supplemental merchant metadata configured to assist the particular user to recall the particular transaction
In light of the 112 rejection, Gopalan and Frankovitz teach the limitations.  Gopalan teaches a system which features an account servicing server system providing targeting data to retailer systems (i.e. third-party system) and receiving advertising data from the retailer system which is then utilized to present offers to client devices via an installed software application (Paras. [0041], [0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moreton to utilize the teachings of Gopalan since it may facilitate the purchase of target products (Para. [0041]).  However, while Gopalan teaches the utilization of targeting data (i.e. account transaction metadata and supplemental metadata), said data does not include the anonymous unique identifier.  Frankovitz teaches a system wherein a third-party ad server receives a descriptive token, and then returns an ad to be displayed (Para. [0062]).  It would have been obvious to one of ordinary skill in the art to modify they system of Moreton and Gopalan to utilize a descriptive token as taught by the supplemental merchant metadata configured to assist the particular user to recall the particular transaction” is a statement of intended use, and does not result in a manipulative difference from the cited prior art.
Regarding claim 2, Moreton discloses the system of claim 1, wherein the account transaction metadata comprises any of a billing descriptor, a transaction amount, and a date and time.  Moreton discloses transaction data that includes value amounts of the purchased items (i.e. transaction amount) (Para. [0033]).
Regarding claim 5, Moreton discloses the system of claim 1, wherein the anonymous unique identifier is based on the particular account.  Moreton discloses an electronic token that includes pointers to sensitive account information, but not the sensitive information itself (Para. [0086]).
Claims 11 and 21 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Claim 12 features limitations similar to those of claim 2, and is therefore rejected using the same rationale.
Claim 15 features limitations similar to those of claim 5 and is therefore rejected using the same rationale.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreton in view of Brady, Gopalan, and Frankovitz, and in further view of Perry (US 2007/0073758)
Regarding claim 4, Moreton, Brady, Gopalan, and Frankovitz do not disclose the system of claim 1, wherein the particular supplemental metadata comprises any of a full name of the merchant, an address of the merchant, a telephone number of the merchant, a website of the merchant, an e-mail address of the merchant, a logo of the merchant, a merchant category code (MCC), a geolocation of the merchant, and a map indicating the geolocation of the merchant.  While Brady teaches the crawling of merchant websites for data, Brady does not teach the data being comprised of the information cited in the claim.  Perry teaches a web crawler system that extracts information that includes at least the merchant name and the URL for the page (Para. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Moreton, Brady, Gopalan, and Frankovitz to utilize the extracted information of Perry since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention
Claim 14 features limitations similar to those of claim 4, and is therefore rejected using the same rationale.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreton in view of Brady, Gopalan, and Frankovitz, and in further view of Situ (US 2015/0287047).
Regarding claim 9, Moreton, Brady, Gopalan, and Frankovitz do not disclose The system of claim 8, wherein the instructions further cause the system to perform: 
Determining whether the supplemental metadata stored in the cache is stale; and
if the supplemental metadata stored in the cache is stale: obtaining new supplemental metadata; and
replacing the stale supplemental metadata with the new supplemental metadata.
Situ discloses a system that updates a business listing repository with data extracted from websites if it is determined that the current data of the business listing repository is outdated (Para. [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moreton, Brady, Gopalan, and Frankovitz to utilize the features taught by Situ since it would ensure that location information of a merchant is up to date (Para. [0056]).
Claim 19 features limitations similar to those of claim 9 and is therefore rejected using the same rationale.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreton, Brady, Gopalan, Frankovitz, and Situ, and in further view of Sharma (US 2009/0271260)
Regarding claim 10, Moreton, Brady, Gopalan, Frankovitz, and Situ do not disclose the system of claim 9, wherein the instructions further cause the system to perform:
Creating a set of keyword queries from information of the account transaction metadata;
Executing the set of keyword queries using a headless browser; and
storing at least a portion of the result of executing the set of queries using the headless browser in the cache.
Situ teaches detecting the presence of certain keywords through which search parameters are submitted (i.e. creation and execution of a keyword query) (Para. [0018]), and updating a business listing repository with data extracted from websites if it is determined that the current data of the business listing repository is outdated (Para. [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moreton, Brady, Gopalan, and Frankovitz to utilize the features taught by Situ since it would ensure that location information of a merchant is up to date (Para. [0056]). However, Situ does not explicitly disclose the use of a headless browser.  Sharma teaches the use of a headless browser to scrape links (i.e. execute query) (Para. [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Moreton, Brady, Gopalan, Frankovitz, and Situ to utilize a headless browser as taught by Situ since all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 20 features limitations similar to those of claim 10 and is therefore rejected using the same rationale.
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims provide practical applications by improving fraud detection, improving notification speed, and reducing bandwidth demand.  The Examiner FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296.”).
Based on the above, the claims are not integrated into a practical application 
Applicant argues that the claims provide significantly more than the judicial exception by “improv[ing] fraud detection by providing supplemental merchant information along with transaction account metadata, provid[ing] improved notification speed by scarping supplemental merchant information in advance of a transaction, and reduc[ing] bandwidth demands by locally caching the supplemental merchant information”.  As stated above, the specification is silent in 
Based on the above, it is found that the claims are not patent eligible. 
Applicant's arguments regarding claims rejected under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE G ROBINSON/Examiner, Art Unit 3681                 

/SAM REFAI/Primary Examiner, Art Unit 3681